
	

114 HR 4949 IH: Segal AmeriCorps Education Award Tax Relief Act of 2016
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4949
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for AmeriCorps
			 educational awards.
	
	
 1.Short titleThis Act may be cited as the Segal AmeriCorps Education Award Tax Relief Act of 2016. 2.Exclusion from gross income of AmeriCorps educational awards (a)In generalSection 117 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (e)AmeriCorps educational awardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			
